                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID CHRISTOPHER LEE WALTON,

        Petitioner,
                                                   Case No. 19-cv-45-bbc
   v.

BRIAN FOSTER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent dismissing this case.




                    /s/                                  4/1/2019
        Peter Oppeneer, Clerk of Court                     Date
